Case 1:17-cr-00165-PKC Document 62 Filed 02/24/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Order of Restitution
v. S117 Cr. 165 (PKC)
JUAN THOMPSON,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman, United States
Attorney for the Southern District of New York, Jacob Warren, Assistant United States Attorney, of counsel; the
presentence report; the Defendant’s conviction on Counts One and Two, of the above Information; and all other
proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. JUAN THOMPSON, the Defendant, shall pay restitution in the total amount
of $21,313.38 to the Victim of the offenses charged in Counts One and Two of the Information, The names,
addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims attached hereto.
Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the new address
without further order of this Court.

2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)}(4) and Federal Rule of Criminal Procedure
49.1, to protect the privacy interests of victims, the Schedule of Victims attached hereto shall be filed under seal,
except that copies may be retained and used or disclosed by the Government, the Clerk’s Office, and the Probation

Department, as need be to effect and enforce this Order, without further order of this Court,

Dated: New York, New ne ee ZF Lath

UNITED anil, STRICT JUDGE

 

 

09.10.2013

 
